 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577
 5   Erin_Gettel@fd.org
 6
                          UNITED STATES DISTRICT COURT
 7
                                 DISTRICT OF NEVADA
 8
 9
     United States of America,                    Case No. 2:18-cr-00303-JCM-EJY
10
                  Plaintiff,                      First Stipulation to Continue
11
                                                  Briefing Deadline [ECF No. 68]
           v.
12
     Dustin Randall,
13
                  Defendant.
14
15
           The parties stipulate that Randall’s reply to the government’s response
16
     [ECF No. 68] to the motion to resolve discovery dispute [ECF No. 67] be
17
     continued for one week, to April 9, 2020. The parties enter this stipulation
18
     because defense counsel is currently working from home due to the COVID-19
19
     pandemic and is currently without internet service. The additional time will
20
     allow defense counsel time to complete the reply brief once service is restored.
21
           DATED: March 31, 2020.
22
23    Rene L. Valladares                        Nicholas A. Trutanich
      Federal Public Defender                   United States Attorney
24
25      /s/ Erin Gettel                           /s/ Bianca Pucci
      By_____________________________           By_____________________________
26    Erin Gettel                               Bianca Pucci
      Assistant Federal Public Defender         Assistant United States Attorney
 1                        UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA
 3
     United States of America,                     Case No. 2:18-cr-00303-JCM-EJY
 4
                  Plaintiff,                       Order Granting First Stipulation
 5
                                                   to Continue Briefing Deadline
 6         v.

 7   Dustin Randall,

 8                Defendant.
 9
10
           Based on the stipulation of counsel, the Court finds that good cause exists
11
     to continue Randall’s reply deadline.
12
           IT IS THEREFORE ORDERED that Randall’s reply to the government’s
13
     response [ECF No. 68] to the motion to resolve discovery dispute [ECF No. 67] is
14
     continued to April 9, 2020.
15
           DATED: March 31, 2020.
16
17
18                                           Elayna J. Youchah
                                             United States Magistrate Judge
19
20
21
22
23
24
25
26
                                               2
